DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings

The drawings filed 8/5/2020 are accepted and under consideration by the Examiner.
Specification

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/5/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, 7-8 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin (US 2017/0083234 A1) hereinafter Lin. 
Regarding claim 1, Lin teaches a memory system comprising: 
a plurality of nonvolatile memory apparatuses (“flash memory” 180 includes a plurality of chips Paragraph [0025]); and 
a controller including cache areas respectively corresponding to the plurality of nonvolatile memory apparatuses (“controller” 160 includes “random access memory” 160, see Fig. 1), each of the cache areas storing cache data of a corresponding nonvolatile memory apparatus (RAM is arranged to temporarily store and cache the data required by the controller 160, Paragraph [0024]), 
wherein the controller adjusts a size of at least one of the cache areas based on read queue depths of command queues respectively corresponding to the plurality of nonvolatile memory apparatuses (“the controller 160 is further arranged to dynamically adjust the memory space arranged to cache the data of the read commands in the random access memory 166 according to the number of read commands” Paragraph [0033]. Note that read commands are loaded into the “command queue” Paragraph [0034]).  
Regarding claim 5, Lin teaches all of the features with respect to claim 1, as outlined above. 
Lin further teaches wherein the controller restores the size of the at least one cache area to its initial size based on a change in the read queue depth of a command queue corresponding to the at least one cache area after the size of the at least one cache area is adjusted (Since the system of Lin is arranged to “dynamically adjust the memory space arranged to cache the data of the read commands in the random access memory 166 according to the number of read commands” Paragraph [0033], the size of the cache area would be revert to its initial size when the number of read commands in the queue (i.e., read 
Regarding claim 7, Lin teaches all of the features with respect to claim 1, as outlined above. 
Lin further teaches wherein each of the read queue depths is represented by a number of read commands queued in a corresponding command queue (the read queue depth is “the number of read commands” Paragraph [0033] of “command queue” Paragraph [0034]).  
Regarding claim 8, Lin teaches a memory system comprising:
a plurality of nonvolatile memory apparatuses (“flash memory” 180 includes a plurality of chips Paragraph [0025]); and 
a controller including cache areas (“controller” 160 includes “random access memory” 160, see Fig. 1) respectively corresponding to the plurality of nonvolatile memory apparatuses (RAM is arranged to temporarily store and cache the data required by the controller 160, Paragraph [0024]), 
wherein the controller adjusts a size of at least one of the cache areas based on a number of read commands on standby for each of the plurality of nonvolatile memory apparatuses (“the controller 160 is further arranged to dynamically adjust the memory space arranged to cache the data of the read commands in the random access memory 166 according to the number of read commands” Paragraph [0033]. Note that read commands are loaded into the “command queue” Paragraph [0034], and queued read commands are analogous to standby read commands).  
Regarding claim 12, Lin teaches all of the features with respect to claim 8, as outlined above. 
wherein the controller restores the size of the at least one cache area to its initial size based on a change in the number of read commands waiting to be executed by a corresponding nonvolatile memory apparatus after the size of the at least one cache area is adjusted (Since the system of Lin is arranged to “dynamically adjust the memory space arranged to cache the data of the read commands in the random access memory 166 according to the number of read commands” Paragraph [0033], the size of the cache area would be revert to its initial size when the number of read commands in the queue (i.e., read queue depth) is equal to that number. As an example, the controller can receive 4 read commands which are then processed [0028]-[0029], however, the host can continuously transmit commands to the command queue [0029] such as another group of 4 read commands which would restore the size of the read cache to its original size).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 6, 9-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Shet et al. (US 2007/0028053 A1) hereinafter Shet et al.  
Regarding claim 2, Lin teaches all of the features with respect to claim 1, as outlined above. 
Lin does not appear to explicitly teach, however, Shet et al. teaches wherein, when it is determined that a read queue depth of at least one of the command queues exceeds a threshold value, the controller expands a size of a cache area corresponding to a nonvolatile memory apparatus of the command queue exceeding the threshold value (“…a logical unit may, over a period of time, receive only read commands. As a result, the number of cache misses for read commands will outnumber the cache misses for write commands. As a result, the size of the cache portion allocated to caching read commands is expanded to better match the characteristics of the I/O commands directed to the logical unit. If a cache subportion should be adjusted in size, the size of the cache subportion is adjusted at step 72. With reference to Fig. 2, the size of the cache portion is adjusted by modifying the location of the logical boundary 32 in the cache portion, thereby enlarging the read cache relative to the write cache” Paragraph [0021]).  
Lin and Shet et al., hereinafter LS, both teach cache resizing, therefore they are analogous arts. 
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of LS before the effective filing date of the invention, to modify the teachings of Lin by including when the read queue depth exceeds a threshold, the controller expands size of a cache area corresponding to a non-volatile memory apparatus of the command queue exceeding the threshold value, as taught by Shet et al.
One of ordinary skill in the art would have been motivated to expands the size of a cache area corresponding to a non-volatile memory apparatus of the command queue’s read depth exceeding a threshold value since Shet et al. points out that when read commands received outnumber write commands received, then the number of cache misses for read commands will outnumber the cache misses of write commands. Consequently, it would be beneficial to adjust the cache subportion dedicated to caching read commands to address read misses, [0020]-[0022]).
Regarding claim 3, LS teaches all of the features with respect to claim 2, as outlined above. 
wherein the controller expands the size of the corresponding cache area by reducing a size of at least one other cache area, among the cache areas (“With reference to Fig. 2, the size of the cache portion is adjusted by modifying the location of the logical boundary 32 in the cache portion, thereby enlarging the read cache relative to the write cache” Paragraph [0021]. That is, the size of read cache is enlarged while the size of write cache is reduced).  
Regarding claim 4, LS teaches all of the features with respect to claim 2, as outlined above. 
Shet et al. further teaches wherein the controller further includes a memory (“surplus cache” Fig. 2, #33), and wherein the controller expands the size of the corresponding cache area by including the memory as part of the corresponding cache area (“if one of the allocated portions is expanded to accommodate the caching characteristics of the logical unit, some or all of the surplus cache is added to the respective allocated portion” Paragraph [0014]).  
Regarding claim 6, Lin teaches all of the features with respect to claim 1, as outlined above. 
Lin further teaches wherein, in response to a read request for data, which is transmitted from a host device, the controller queues a read command for reading the data in a command queue corresponding to a nonvolatile memory apparatus, in which the data has been stored (the controller “receives a plurality of read commands from the host 120 to construct a command queue” Paragraph [0046] wherein the data indicated by the read command is retrieved from “flash memory” 180 Paragraph [0028]). 
Lin does not appear to explicitly teach, however, Shet et al. teaches reading the data to a nonvolatile memory apparatus when it is determined that a cache miss is found for the data in a cache area corresponding to the nonvolatile memory apparatus (if a LUN is .  
The disclosures of Lin and Shet et al., hereinafter LS, both teach cache resizing and thus, are analogous art to the claimed invention.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of LS before them, to modify the teachings of Lin to include the teachings of Shet et al. since both LS teach adjusting the size of a cache portion/subportion. Therefore it is applying a known technique (queuing read commands in response to a cache miss for the data in the cache area [0020] of Shet et al.) to a known device (queuing read commands in response to a request for data in a flash [0028], [0048] of Lin) ready for improvement to yield predictable results (read commands are queued in response to a cache miss for the data [0020] of Shet et al.), KSR, MPEP 2143.
Regarding claim 9, Lin teaches all of the features with respect to claim 8, as outlined above. 
Lin does not appear to explicitly teach, however, Shet et al. teaches wherein, when it is determined that a number of read commands on standby for at least one of the nonvolatile memory apparatuses exceeds a threshold value, the controller expands the size of a cache area corresponding to the at least one nonvolatile memory apparatus (“…a logical unit may, over a period of time, receive only read commands. As a result, the number of cache misses for read commands will outnumber the cache misses for write commands. As a result, the size of the cache portion allocated to caching read commands is expanded to better match the characteristics of the I/O commands directed to the logical unit. If a cache subportion should be adjusted in size, the size of the cache subportion is adjusted at step 72. With reference to Fig. 2, the size of the cache portion is adjusted by modifying the location of the logical boundary 32 in the cache portion, thereby enlarging the read cache relative to the write cache” Paragraph [0021]).  

Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of LS before the effective filing date of the invention, to modify the teachings of Lin by including when the a number of standby read commands exceeds a threshold, the controller expands size of a cache area corresponding to a non-volatile memory apparatus of the command queue exceeding the threshold value, as taught by Shet et al.
One of ordinary skill in the art would have been motivated to expands the size of a cache area corresponding to a non-volatile memory apparatus of the command queue’s standby read command count exceeding a threshold value since Shet et al. points out that when read commands received outnumber write commands received, then the number of cache misses for read commands will outnumber the cache misses of write commands. Consequently, it would be beneficial to adjust the cache subportion dedicated to caching read commands to address read misses, [0020]-[0022]).
Regarding claim 10, LS teaches all of the features with respect to claim 9, as outlined above. 
Shet et al. further teaches wherein the controller expands the size of the corresponding cache area by reducing a size of at least one other cache area among the cache areas (“With reference to Fig. 2, the size of the cache portion is adjusted by modifying the location of the logical boundary 32 in the cache portion, thereby enlarging the read cache relative to the write cache” Paragraph [0021]. That is, the size of read cache is enlarged while the size of write cache is reduced).  
Regarding claim 11, LS teaches all of the features with respect to claim 9, as outlined above. 
Shet et al. further teaches wherein the controller further includes a memory (“surplus cache” Fig. 2, #33), wherein the controller expands the size of the corresponding cache area by including the memory as part of the corresponding cache area (“if one of the allocated portions is expanded to accommodate the caching characteristics of the logical unit, some or all of the surplus cache is added to the respective allocated portion” Paragraph [0014]).  
Regarding claim 13, Lin teaches all of the features with respect to claim 1, as outlined above. 
Lin further teaches wherein, in response to a read request for data, which is transmitted from a host device, the controller queues a read command for reading the data in a command queue corresponding to a nonvolatile memory apparatus, in which the data has been stored (the controller “receives a plurality of read commands from the host 120 to construct a command queue” Paragraph [0046] wherein the data indicated by the read command is retrieved from “flash memory” 180 Paragraph [0028]). 
Lin does not appear to explicitly teach, however, Shet et al. teaches reading the data to a nonvolatile memory apparatus when it is determined that a cache miss is found for the data in a cache area corresponding to the nonvolatile memory apparatus (if a LUN is receiving a number of read commands and those read commands can’t be satisfied from the cache, it results in a number of cache misses [0020]. Also see claim 9).  
The disclosures of Lin and Shet et al., hereinafter LS, both teach cache resizing and thus, are analogous art to the claimed invention.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of LS before them, to modify the teachings of Lin to include the teachings of Shet et al. since both LS teach adjusting the size of a cache portion/subportion. Therefore it is applying a known technique (queuing read commands in response to a cache miss for the data in the cache area [0020] of Shet et al.) to a known device (queuing read commands in response to a request for data in a flash [0028], .
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Shet et al. in view of Lin.
Regarding claim 14, Shet et al. teaches a memory system comprising: 
plural memory devices (The RAID array includes at least “LUN A”, “LUN B” and “LUN C” Fig. 1, #26); 
queueing read commands to be provided to the memory devices, respectively (the controller/cache management utility keeps track of I/O commands (a number of read commands and write commands) directed to each LUN, Paragraph [0015], [0020]); 
plural caches suitable for caching data read from the memory devices, respectively (“portion 31A” cache subportion is associated with LUN A, “portion 31B” cache subportion is associated with LUN B, and “portion 31C” cache subportion is associated with LUN C, Paragraph [0014]); and 
a controller suitable for dynamically resizing at least one of the plural caches based on numbers of the read commands (“Each cache portion 31 is divided into a write subportion and a read subportion.  As such, the cache for each logical unit is subdivided into a subportion that is dedicated to write caching and a subportion that is dedicated to read caching.  The size of the read and write subportions can be adjusted so that more or less of a read subportion and more or less of a write subportion is set for the portion 31 of cache 16 allocated to a logical unit” Paragraph [0015]).
Shet et al. does not appear to explicitly teach, however, xx teaches each LUN has a queue suitable for queueing read commands to be provided to the memory devices (each LUN can be associated with a “command queue” which stores read commands received from a host, Paragraph [0029]), respectively; and consequently, a controller suitable for dynamically resizing at least one of the plural caches based on numbers of the read commands currently queued in the respective queues (“the controller 160 is further arranged to dynamically adjust the memory space arranged to cache the data of the read commands in the random access memory 166 according to the number of read commands” Paragraph [0033]. Note that read commands are loaded into the “command queue” Paragraph [0034], and each LUN has its own respective queue).  
The disclosures of Shet et al. and Lin, hereinafter SL, both teach cache resizing and thus, are analogous art to the claimed invention.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of SL before them, to modify the teachings of Shet et al. to include the teachings of Lin since both SL teach adjusting the size of a cache portion/subportion. Therefore it is applying a known technique (queuing read commands in response to a request for data in a flash [0028], [0048] of Lin) to a known device (a plurality of cache subportions that caches read commands for its respective LUN [0015] of Shet et al.) ready for improvement to yield predictable results (read commands are queued in response to a cache miss for the data [0020] of Shet et al.), KSR, MPEP 2143.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE WEI whose telephone number is (571)270-0067.  The examiner can normally be reached on Mon - Thurs (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JANE WEI
Primary Examiner
Art Unit 2131



/JANE WEI/Primary Examiner, Art Unit 2139